DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 42-46 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 42 recites a coking system comprising a common tunnel with a common tunnel flow vector and a “a coke oven in fluid connection with the common tunnel via an uptake, wherein: the uptake connects to the common tunnel at an intersection; the uptake includes an uptake flow having an uptake flow vector, at the intersection, with an x-component, a y-component, and a z-component on the spherical coordinate system; and wherein the uptake is disposed at an angle with respect to the common tunnel, at the intersection, such that the uptake flow vector x-component has a direction in common with of the common flow vector x-component but the uptake flow vector z-component differs from the z-component of the common tunnel flow vector, thereby encouraging mixing and -6-84553-8016.US01/146170864.1Application No.: 16/026,363Docket No.: 084553-8016.US01Response to Office Action dated October 25, 2019combustion of unburned volatile material and oxygen inside the common tunnel while losing less momentum at the intersection.”
Attention is drawn to the limitation reciting “an uptake flow vector, at the intersection, with an x-component, a y-component, and a z-component on the spherical coordinate system; and wherein the uptake is disposed at an angle with respect to the common tunnel, at the intersection, such that the uptake flow vector x-component has a direction in common with of the common flow vector x-component but the uptake flow vector z-component differs from the z-component of the common tunnel flow vector.” This limitation essentially requires that the uptake flow vector meet the common tunnel flow vector at an angle inclined (or declined) from horizontal.
The closest prior art of record is Childress in view of Bassett as applied in the 103 rejections above. However, the uptake flow vector of Childress travels horizontally (i.e. through intersection 62/70) when it meets the common tunnel flow vector in common tunnel 64 (see Figure 3). Thus, the device of Childress does not meet the aforementioned limitation of claim 42. 

There are prior art coke ovens which feature an uptake duct having an intersection that meets a common tunnel at an angle with respect to the horizontal. For example, the Otto reference relied upon above teaches a coke oven system having common tunnels 8 and 18 and an uptake ducts 6/7 and 16/17 which meet the common tunnels at non-horizontal intersections 10 (Figure 1; Page 2, Right Column). However, Otto’s coke oven is a recovery coke oven, i.e. an oven in which volatile products of coking are captured via the uptakes 6/7 and 16/17 and supplied to a byproducts recovery plant via common tunnels 8 and 18 and conduit 22 (Figure 1; Page 2, Right Column). Therefore, the intersection between the common tunnels 8 and 18 and uptake ducts 6/7 and 16/17 do not “encouraging mixing and combustion of unburned volatile material and oxygen inside the common tunnel,” as required by claim 42.
It would not be obvious to one of ordinary skill in the art to modify Otto to encourage mixing and combustion of unburned volatile material and oxygen inside the common tunnel, as doing so would render Otto unsuitable for its intended purpose of volatile by-product recovery.
In view of the above, claim 42 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772